Citation Nr: 0843205	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
right lung, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from April 1941 to February 
1947, and from June 1951 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004  rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that May 2004 decision the RO also granted service connection 
for asbestosis, and assigned a noncompensable (0 percent) 
rating.

This appeal has previously been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

Resolving reasonable doubt in the veteran's favor, 
adenocarcinoma of the right lung is secondary to asbestos 
exposure in service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, 
adenocarcinoma of the right lung was incurred as a result of 
active naval service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of service 
connection for the claimed adenocarcinoma of the right lung.  
Thus, the Board finds that any errors on the part of VA in 
fulfilling its duties under the VCAA with respect to this 
claim are rendered moot.

II.  Relevant Law, Factual Background. and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision, supra. 71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008). 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The record in the present case shows that the veteran has a 
longstanding history of tobacco use.  At an April 2004 
examination he reported smoking one to two packs per day 
throughout his life, except for a 15-year period.  With 
further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  This does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 
1103(a); 38 C.F.R. § 3.300.  Therefore, by law, the veteran's 
adenocarcinoma of the right lung cannot be found to be 
service connected to the extent that it is a result of his 
in-service use of tobacco products.  See Id.

The veteran contends that he was exposed to asbestos while 
serving aboard the USS Texas and the USS Bunker Hill.  In the 
May 2004 rating decision, the RO granted service connection 
for asbestosis and assigned a noncompensable disability 
rating.  The issue of in-service asbestos exposure is 
therefore not before the Board on appeal, and we accept that 
finding by the RO.  

An October 2003 CT scan of the veteran's chest at a private 
diagnostic center showed extensive pleural plaque formation, 
some of which was heavily calcified, and pleural 
calcifications, separate from plaques.  The reviewing 
physician opined that these were typical of asbestos 
exposure.

The veteran was diagnosed with asbestosis at his March 2004 
VA examination.  Subsequently, W.E., M.D., the veteran's 
private physician, wrote in June 2004 that the X-rays were 
consistent with asbestosis.  Dr. E, alluding to the veteran's 
cigarette smoking, wrote that it is well known that asbestos 
exposure and cigarette smoking have a "synergistic effect" 
in causing lung cancer.  He continued that it is safe to say 
that asbestos exposure was at least partially responsible for 
the veteran's condition and shortness of breath.  In light of 
the above, and the May 2004 rating decision, the Board 
acknowledges that the veteran suffers from service-connected 
asbestosis which affects his breathing.

The veteran's service treatment records do not show any 
treatment for, or complaints of, a lung disorder.  Private 
treatment notes dated in March 2003 by S.M.J., M.D., indicate 
that the veteran had been hospitalized for surgical resection 
of cancer detected on a thoracic CT scan in February 2002, 
and noted that the diagnosis was adenocarcinoma.  The 
surgical report of that thoracotomy is not of record, but a 
copy of the surgical pathology final report, from the Baxter 
Regional Medical Center, is of record.  It indicates that the 
pre- and post-operative diagnosis was of a right lung mass, 
and that the specimen of right upper lobe from the pulmonary 
lobectomy was determined to contain adenocarcinoma tissue. 

At a March 2004 VA examination, the physician opined that the 
veteran's right lung adenocarcinoma was not related to his 
asbestosis and noted that mesothelioma, not adenocarcinoma of 
the lung, is the malignancy associated with asbestosis 
exposure.

The veteran complained of increasing shortness of breath at 
April 2004 VA treatment.  A private April 2004 pulmonary 
function report noted that the veteran had a significant 
improvement of 26 percent in FEV1 post-bronchodilator use.  
He was diagnosed with a severe obstructive ventilatory defect 
and a marked reduction in diffusing capacity of carbon 
monoxide, consistent with emphysema.  March 2005 VA treatment 
notes indicate that the veteran had stage IIIb lung cancer.

In September 2008, M.B., M.D., a hematologist and oncologist 
with the Veterans Health Administration, reviewed the 
veteran's records at the request of the Board.  Dr. B opined 
that it is at least as likely as not (i.e., to at least a 50-
50 degree of probability) that any currently diagnosed 
adenocarcinoma of the veteran's right lung is causally 
related to an event or incident which occurred during the 
veteran's active service, to include exposure to asbestos.  
In addition, Dr. B noted that asbestos exposure and 
asbestosis have a well established relationship to lung 
cancer.  Dr. B continued that asbestos exposure results in a 
3- to 6-fold increase in the relative risk for lung cancer, 
and that the relative risk is increased to 59-fold when there 
is a history of cigarette smoking.  Cigarette smoking alone 
without a history of asbestos exposure results in an 
increased relative risk of 11-fold for the development of 
lung cancer.  Therefore, Dr. B concluded, cigarette smoking 
and asbestos exposure have a synergistic affect.  Dr. B also 
noted that the VA examiner was correct in stating that 
asbestos exposure is a risk factor for mesothelioma, but was 
incorrect in stating that it is not a risk factor for lung 
cancer.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin, supra.  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

Having weighed the evidence both in support and against the 
claim of service connection for adenocarcinoma of the right 
lung, the Board concludes that the evidence is not against 
finding in favor of the veteran.  Exposure to asbestos in 
service has been conceded, and Dr. B opined that the VA 
examiner was incorrect that adenocarcinoma is not associated 
with asbestos exposure.  Although the veteran has a history 
of cigarette smoking during his active service, Dr. B noted 
that asbestos exposure results in a 3- to 6-fold increase in 
the relative risk for lung cancer, and further opined that it 
is at least as likely as not that the veteran's 
adenocarcinoma is causally related to an event or incident 
which occurred during the veteran's active service in the 
Navy.

Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for adenocarcinoma of the right lung 
due to asbestos exposure in service is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for adenocarcinoma of the right lung is 
granted.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


